Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
	Claims 1-10 are allowed.  	 
	
Reason for Allowability

The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a structure comprising: 
a rotating shaft [18]; 
a thrust collar [17] that is attached to the rotating shaft and rotates together with the rotating shaft; and 
a pair of thrust bearings [10a, 10b] that include a first thrust bearing and a second thrust bearing, wherein: 
the thrust collar [17] is located between the first thrust bearing and the second thrust bearing in an axial direction of the rotating shaft, 
the first thrust bearing includes a first substrate [14a], a first electromagnet [12a] attached to the first substrate, a first member [11a] attached to the first substrate, and a first position detector [13a] that is attached to the first substrate and detects a position of the thrust collar, the first member [11a] being disposed between the first substrate and the thrust collar in the axial direction, 
the second thrust bearing includes a second substrate [14b], a second electromagnet [12b] attached to the second substrate, a second member [11b] attached to the second substrate, and a second position detector [13a] that is attached to the second substrate and detects the position of the thrust collar, the second member [11b] being disposed between the second substrate and the thrust collar in the axial direction, 
the first electromagnet and the second electromagnet generate a magnetic force for supporting an axial load of the rotating shaft, and 
the first member and the second member generate dynamic gas pressure due to rotation of the rotating shaft for supporting an the axial load, and 
the first position detector [13a] and the second position detector [13b] are disclosed so as to directly face the trust collar [17], respectively, in the axial direction.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

Comparing to the prior-art of the record, the most relevant prior art is Ramsey et al (US 20090265038, herein ‘Ramsey’).  Ramsey discloses a bearing structure [6000] (fig. 6) comprising: a rotating shaft [6950]; a thrust collar [6440] that is attached to the rotating shaft and rotates together with the rotating shaft; and a pair of thrust bearings that include a first thrust bearing and a second thrust bearing, wherein the thrust collar [6440] is located between the first thrust bearing and the second thrust bearing in an axial direction of the rotating shaft, the first thrust bearing includes a first substrate [6760], a first electromagnet [6320] attached to the first substrate, the second thrust bearing includes a second substrate [6720], a second electromagnet attached to the second substrate, wherein a magnetic force generated by the first electromagnet and the second electromagnet; and, wherein the first thrust bearing includes a first position detector [6600] that is attached to the first substrate and detects a position of the thrust collar, the second thrust bearing includes a second position detector [6500] that is attached to the second substrate and detects a position of the thrust collar, except for the claimed components arrangement (see the above-mentioned recitation in italic font portions).


Ramsey discloses a bearing structure:

    PNG
    media_image1.png
    809
    805
    media_image1.png
    Greyscale


Present Application’s claimed structure:

    PNG
    media_image2.png
    496
    969
    media_image2.png
    Greyscale




.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834